Converted Organics Inc.
137A Lewis Wharf
Boston, MA 02110

January 12, 2012

Iroquois Master Fund Ltd.
Iroquois Capital Opportunity Fund LP
c/o Iroquois Capital Management, L.L.C.
641 Lexington Avenue, 26th Floor
New York, New York 10022



      Re: Securities Purchase Agreement, dated as of April 1, 2011 (the
“Purchase Agreement”), by and among Converted Organics Inc. (the “Company”) and
Iroquois Master Fund Ltd. (“Holder”) and Iroquois Capital Opportunity Fund LP

Dear Mr. Silverman:

Pursuant to the Purchase Agreement, the Company issued a certain secured
convertible note in the original principal amount of $3,850,000 (the “Original
Note”) to the Holder. All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement. Also, pursuant to that certain letter agreement, dated November 2,
2011 (the “Letter Agreement”), by and among the parties hereto, the Company and
the Holder exchanged the Original Note for the Exchange Note (as defined in the
Letter Agreement) pursuant to Section 3(a)(9) of the 1933 Act.

A. The Company and the Holder shall exchange, pursuant to Section 3(a)(9) of the
1933 Act, the Exchange Note for (i) the senior secured convertible note, in the
form attached hereto as Exhibit A (the “2012 Exchange Note”), (ii) 9,564,546
shares of unlegended and freely tradable shares of Common Stock (such 9,564,546
shares are referred to herein as the “Shares”) (as adjusted for stock splits,
combination and other similar transactions occurring after date hereof) and
(iii) a number of unlegended and freely tradable shares of Common Stock (which
number of shares shall be determined on February 13, 2012) equal to the positive
difference (if any) between (1) the quotient of (x) $17,072.71 divided by
(y) the Conversion Price in effect on February 13, 2012, minus (2) the number of
Shares issued to the Holder (such number of shares is referred to herein as the
“Additional Shares”). Simultaneously with the execution and delivery of this
letter agreement, the Company shall deliver the 2012 Exchange Note and the
Shares to the Holder, and the Shares shall be delivered via DTC. The Additional
Shares shall be delivered via DTC by the Company to the Holder on February 13,
2012. If the number of Shares delivered to the Holder exceeds the number of
shares of Common Stock determined pursuant to clause (1) above in this
paragraph, then the number of shares of Common Stock equal to such excess shall
constitute a credit against the number of shares of Common Stock to be issued to
the Holder pursuant to Section 3 of the 2012 Exchange Note from and after
February 13, 2012, and shall reduce the number of shares of Common Stock
required to be actually issued by the Company to the Holder under Section 3 of
the 2012 Exchange Note from and after February 13, 2012, on a share-for-share
basis until such time as the number of shares that would have been issued by the
Company to the Holder (not taking account of such credit) from and after
February 13, 2012, equals the amount of such excess.

B. The Company expressly acknowledges and agrees that the 2012 Exchange Note
does not extinguish the indebtedness evidenced by the Exchange Note and is not a
novation, repayment or re-borrowing thereof but rather is given in exchange for,
and in replacement and substitution of, the Exchange Note.

C. Except as expressly set forth herein, (i) each of the Transaction Documents
and each of the obligations of the Company thereunder, and each of the rights of
and benefits to the Holder thereunder, is, and shall continue to be, in full
force and effect and each is hereby ratified and confirmed in all respects,
except that from and after the date hereof, without implication that the
contrary would otherwise be true, all references in the Transaction Documents to
“the Transaction Documents,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Transaction Documents shall mean the Transaction
Documents as amended by this letter agreement and (ii) the execution, delivery
and effectiveness of this letter agreement shall not operate as an amendment or
waiver of any right, power or remedy of the Holder under any of the other
Transaction Documents, nor constitute an amendment or waiver of any provision of
any of the Transaction Documents and each of the Transaction Documents shall
continue in full force and effect, as amended or modified by this letter
agreement. The parties hereto agree that this letter agreement constitutes a
Transaction Document and that the 2012 Exchange Note is a Note (as defined in
the Transaction Documents) for all purposes of all Transaction Documents because
it was issued in exchange for the Exchange Note which was issued in exchange for
the Original Note.

D. The Company shall, on or before 8:30 a.m., New York time, on January 13,
2012, file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by this letter agreement in the form required by the
1934 Act.

E. This letter agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

[signature page follows]

Sincerely,

/s/ Edward J. Gildea



    Edward J. Gildea,

CEO

Agreed to and accepted:

Iroquois Master Fund Ltd.

By: Iroquois Capital Management, L.L.C.
Its: Investment Manager

     
By:
  /s/ Joshua Silverman
 
   
Name:
  Joshua Silverman
 
   
Title:
  Authorized Signatory
 
   

Accepted by (in its capacity as a party to the Purchase Agreement):

Iroquois Capital Opportunity Fund LP

     
By:
  /s/ Joshua Silverman
 
   
Name:
  Joshua Silverman
 
   
Title:
  Authorized Signatory
 
   

